DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the printing unit comprising a frame comprising a wall comprising a first slot and a second slot, an inking translation device for translating the ink supplying module along a longitudinal line and a first elevation device provided on the gear side of the printing unit, a first longitudinal translation device provided on the gear side of the printing unit and configured to translate the first printing roller system through the first slot in the wall along the longitudinal line; and a first elevation device provided on the gear side of the printing unit and configured to translate the first printing roller system through the second slot in the wall along an elevation path oriented differently than the longitudinal line in combination as claimed in claims 1, 19 and 20. Claims 2-18 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bastici et al. (9,840,074) teaches a printing unit comprising a frame including a wall with a first slot and a second slot (figure 1) and a first longitudinal translation device (7) provided on the gear side of the printing unit and configured to translate a first roller system through the first slot in the wall along the longitudinal line (figure 2), and a first elevation device (9) provided on the gear side and configured to translate a different roller through the second slot in the wall along an elevation path oriented differently than the longitudinal line (figures 1-2); however, Bastici et al. does not teach or suggest an inking translation device for translating the ink supplying module along a longitudinal line and a first elevation device provided on the gear side of the printing unit and configured to translate the first printing roller system through the second slot in the wall along an elevation path oriented differently than the longitudinal line in combination as claimed.
Rogge et al. (WO 2007022896 A1) teaches a printing unit comprising a first longitudinal translation device (13, 14) configured to translate the first printing roller system (2; figure 1) and a first elevation device (18a,18b) configured to translate the first printing roller system (figures 3-4); however, Rogge et al. does not teach or suggest the printing unit comprising a frame comprising a wall comprising a first slot and a second slot, a first longitudinal translation device provided on the gear side of the printing unit and configured to translate the first printing roller system through the first slot in the wall along the longitudinal line; and a first elevation device provided on the gear side of the printing unit and configured to translate the first printing roller system through the second slot in the wall along an elevation path oriented differently than the longitudinal line in combination as claimed.
Schroeder (EP 1151862 A2) teaches a printing unit comprising a first longitudinal translation device (20, 21) configured to translate the first printing roller system (3, 4) through the first slot in the wall along a longitudinal line (figures 3, 5), and a first elevation device configured to translate the first printing roller system (3, 4) along an elevation path oriented differently than the longitudinal line; however Schroeder does not teach or suggest the printing unit comprising a frame comprising a wall comprising a first slot and a second slot, an inking translation device for translating the ink supplying module along a longitudinal line and a first elevation device provided on the gear side of the printing unit, a first longitudinal translation device provided on the gear side of the printing unit and configured to translate the first printing roller system through the first slot in the wall along the longitudinal line; and a first elevation device provided on the gear side of the printing unit and configured to translate the first printing roller system through the second slot in the wall along an elevation path oriented differently than the longitudinal line in combination as claimed.
Cuir et al. (EP 0611240 A1) teaches a printing unit comprising a wall (the shown structure having the openings through which the supports of 3, 3’ move through) having a first slot (vertical slot) and a second slot (horizontal slot in figure 1), a first longitudinal translation device configured to translate the first printing roller system (3) through the shot in the wall along the longitudinal line (figures 2-4) and a first elevation device configured to translate the first printing roller system through the second slot in the wall along an elevation path oriented differently than the longitudinal line (figures 1-2); however, Cuir et al. does not teach or suggest the printing unit comprising an inking translation device for translating the ink supplying module along a longitudinal line and a first elevation device provided on the gear side of the printing unit, a first longitudinal translation device provided on the gear side of the printing unit and configured to translate the first printing roller system through the first slot in the wall along the longitudinal line; and a first elevation device provided on the gear side of the printing unit and configured to translate the first printing roller system through the second slot in the wall along an elevation path oriented differently than the longitudinal line in combination as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853